

116 S3856 IS: Public Health Emergency Shelter Act of 2020
U.S. Senate
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3856IN THE SENATE OF THE UNITED STATESJune 1, 2020Ms. Warren (for herself, Ms. Hirono, Mrs. Gillibrand, Mr. Wyden, Mr. Sanders, Mr. Van Hollen, Mr. Durbin, Mr. Merkley, Mr. Brown, Mr. Blumenthal, Mr. Markey, Mr. Schatz, Mr. Cardin, Ms. Klobuchar, Ms. Smith, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize emergency homeless assistance grants under the Emergency Solutions Grants program of the Department of Housing and Urban Development for response to the public health emergency relating to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Public Health Emergency Shelter Act of 2020.2.Emergency homeless assistance(a)Authorization of appropriationsThere is authorized to be appropriated under the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) $11,500,000,000 for grants under such subtitle in accordance with this section to respond to needs arising from the public health emergency relating to the Coronavirus Disease 2019 (COVID–19).(b)FormulaNotwithstanding sections 413 and 414 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11372a, 11373), the Secretary of Housing and Urban Development (in this Act referred to as the Secretary) shall allocate amounts made available pursuant to subsection (a) in accordance with a formula to be established by the Secretary that takes into consideration the following factors:(1)Risk of transmission of COVID–19 in a jurisdiction.(2)Whether a jurisdiction has a high number or rate of sheltered and unsheltered homeless individuals and families.(3)Economic and housing market conditions in a jurisdiction.(c)Eligible activities(1)In generalIn addition to eligible activities under section 415(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11374(a)), amounts made available pursuant to subsection (a) of this section may also be used for the costs of the following activities:(A)Providing training on infectious disease prevention and mitigation.(B)Providing hazard pay, including for time worked before the date of enactment of this Act, for staff working directly to prevent and mitigate the spread of COVID–19 among people experiencing or at risk of homelessness.(C)Reimbursement of costs for eligible activities (including activities described in this paragraph) relating to preventing, preparing for, or responding to COVID–19 that were accrued before the date of enactment of this Act.(2)Use of amountsThe use of amounts made available pursuant to subsection (a) for activities described in paragraph (1) shall not be considered use for administrative purposes for purposes of section 418 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11378).(d)Inapplicability of procurement standardsTo the extent amounts made available pursuant to subsection (a) are used to procure goods and services relating to activities to prevent, prepare for, or respond to COVID–19, the standards and requirements regarding procurement that are otherwise applicable shall not apply.(e)Inapplicability of habitability and environmental review standardsAny Federal standards and requirements regarding habitability and environmental review shall not apply with respect to any emergency shelter that—(1)is assisted with amounts made available pursuant to subsection (a); and (2)has been determined by a State or local health official, in accordance with such requirements as the Secretary shall establish, to be necessary to prevent and mitigate the spread of COVID–19.(f)Inapplicability of cap on emergency shelter activitiesSection 415(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11374(b)) shall not apply to any amounts made available pursuant to subsection (a) of this section.(g)Initial allocation of assistanceWith respect to amounts made available pursuant to subsection (a), section 417(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11376(b)) shall be applied by substituting 30-day for 60-day.(h)Waivers and alternative requirements(1)AuthorityIn administering amounts made available pursuant to subsection (a), the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation (except for any requirements related to fair housing, nondiscrimination, labor standards, and the environment) that the Secretary administers in connection with the obligation or use by the recipient of such amounts, if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement is consistent with the purposes described in this subsection.(2)Effectiveness; applicabilityAny waiver or alternative requirement described in paragraph (1) shall—(A)be deemed to be effective as of the date on which a State or unit of local government began preparing for COVID–19; and(B)apply to the use of amounts made available pursuant to subsection (a) and amounts provided in prior appropriation Acts for fiscal year 2020 under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund and used by recipients for the purposes described in this subsection.(3)NotificationThe Secretary shall notify the public through the Federal Register or other appropriate means not later than 5 days before the effective date of any waiver or alternative requirement under paragraph (1), and any such public notice may be provided on the internet at the appropriate government website or through other electronic media, as determined by the Secretary.(4)ExemptionThe use of amounts made available pursuant to subsection (a) shall not be subject to the consultation, citizen participation, or match requirements that otherwise apply to the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.), except that a recipient shall, at a minimum, publish how the recipient has and will utilize its allocation on the internet at the appropriate government website or through other electronic media.(i)Inapplicability of matching requirementSection 416(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11375(a)) shall not apply to any amounts made available pursuant to subsection (a) of this section.(j)Prohibition on prerequisitesNone of the funds authorized under this section may be used to require people experiencing homelessness to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing, or other services.